United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL OFFICE, KELSO POST OFFICE,
Kelso, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1863
Issued: January 27, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2008 appellant, through her representative, filed a timely appeal from a
May 27, 2008 decision of the Office of Workers’ Compensation Programs’ hearing
representative and a December 27, 2007 decision of the Office denying her claim for fact of
injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the appeal.
ISSUE
The issue is whether appellant established that she sustained a shoulder injury in the
performance of duty, causally related to factors of her federal employment.
FACTUAL HISTORY
On November 20, 2007 appellant, then a 46-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained a torn right shoulder rotator cuff.
Appellant worked as a carrier for eight years and had a heavy route with duties including casing,
lifting, opening and closing of mailboxes. Appellant also alleged that she had to reach overhead

to pull down mail at taller cases. She stopped working on November 24, 2006 due to
employment-related lateral epicondylitis of her right elbow and has not returned.
Appellant initially attributed her neck and shoulder pain to her right elbow injury and did
not realize her shoulder was injured until July 12, 2007, when she was referred by the Office to
Dr. Raymond E. Berg, a Board-certified orthopedic surgeon, for a second opinion examination of
her elbow injury. She submitted a two-page portion from the medical report of this examination
in which Dr. Berg mentioned acute tenderness in appellant’s right shoulder, which had not been
addressed by prior examiners or treating physicians.
A September 7, 2007 magnetic resonance image (MRI) scan of appellant’s right shoulder
revealed abnormalities of the supraspinatus tendon consistent with a partial tear.
On November 9, 2007 Dr. David M. Black, a Board-certified orthopedic and hand
surgeon, examined appellant’s right elbow and shoulder. Dr. Black reviewed appellant’s history
of impingement syndrome of the right shoulder and that in recent months she had symptoms
consistent with right shoulder bursitis, which was unsuccessfully treated with injections. He
referenced appellant’s September 7, 2007 MRI scans, which suggested a partial tear of the
supraspinatus tendon on its undersurface. Physical examination of appellant’s right shoulder
revealed good range of motion with discomfort at extremes and tenderness and crepitus over the
subacromial bursa area with positive signs of impingement. Dr. Black diagnosed impingement
syndrome of the right shoulder, reporting a concern that the condition could evolve into a full
thickness rotator cuff tear requiring surgery.
In a letter dated November 21, 2007, the Office notified appellant of the deficiencies in
her claim and requested a medical report from a treating physician.
Appellant subsequently submitted a statement dated December 12, 2007. She alleged
that her work duties required her to stand at her case for about two and a half hours a day while
putting flats and letters into the slots addressed to the 400 plus customers on her route. This task
required overhead reaching as the case was about six feet tall and she was only five feet one inch
tall. Appellant also alleged that she was required to pick up packages for delivery.
In a December 27, 2007 decision, the Office denied appellant’s claim on the grounds that
medical evidence did not establish that her right shoulder injury was related to her employment
duties.
On January 7, 2008 appellant, through her representative, requested a telephonic hearing
by an Office hearing representative which took place on March 12, 2008. She testified that she
had not sustained a prior shoulder injury and that she did not engage in any activities where she
extensively used her arm.
In a decision dated May 27, 2008, the hearing representative affirmed the December 27,
2007 decision, finding that appellant did not provide sufficient medical evidence relating her
shoulder injury to her employment.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence,2
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.3 To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.5
ANALYSIS
The issue is whether appellant met her burden of proof in establishing that she sustained a
right shoulder injury arising out of her work duties, including casing, lifting, overhead reaching
and opening and closing mailboxes. The Board finds that she did not submit sufficient medical
evidence to establish her claim.
In order to meet her burden of proof in establishing causation, appellant is required to
provide rationalized medical opinion relating her right shoulder injury to her employment. She
submitted a July 12, 2007 medical report from Dr. Berg, a September 7, 2007 MRI scan report
and a November 9, 2007 medical report from Dr. Black. None of this evidence contains medical
rationale explaining how her shoulder condition was caused or contributed to by her work duties.

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

The September 7, 2007 MRI scan report of appellant’s right shoulder revealed
abnormalities consistent with a partial tear of the supraspinatus tendon. However, as the purpose
of the report is to establish a diagnosis, it does not address the cause of appellant’s condition.
Thus, it is not probative on the issue of causation.6
Appellant submitted two pages from a July 12, 2007 report of Dr. Berg, who made a brief
reference to a finding of tenderness in her right shoulder, which had not been previously
addressed. The Board notes that the physician’s report submitted is incomplete and does not
provide a full medical history or detail findings on examination of the right shoulder. The mere
mention of right shoulder pain or tenderness does not constitute probative medical opinion on
causal relationship, which was not addressed by Dr. Berg. He did not describe the cause of her
shoulder condition or explain how it was related to her employment.
In a November 9, 2007 medical report, Dr. Black did not offer any opinion as to the cause
of appellant’s right shoulder condition. He detailed appellant’s history of shoulder impingement
and the results of a physical examination, finding that appellant suffered from impingement
syndrome of the right shoulder with symptoms of shoulder bursitis. However, Dr. Black did not
address whether her right shoulder condition was work related.7
The Board finds that appellant did not meet her burden of proof that she sustained a right
shoulder injury in the performance of duty because she failed to provide medical evidence
containing a rationalized explanation of how her shoulder condition was related to her
employment factors.
CONCLUSION
The Board finds that appellant did not establish that she sustained a shoulder injury in the
performance of duty, causally related to factors of her federal employment.

6

See Robert Broome, 55 ECAB 339 (2004); Linda I. Sprague, 48 ECAB 386 (1997).

7

See Id.

4

ORDER
IT IS HEREBY ORDERED THAT the December 27, 2007 decision of the Office of
Workers’ Compensation Programs and the May 27, 2008 decision of the hearing representative
are affirmed.
Issued: January 27, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

